   Case 16-10027-SMT    Doc 135    Filed 02/15/19 Entered 02/15/19 11:43:47   Desc Main
                                  Document      Page 1 of 2
The document below is hereby signed.

Signed: February 14, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                  )
                                           )
    CARLOS ROBERTO ALLEN,                  )     Case No. 16-00023
                                           )     (Chapter 7)
                    Debtor.                )
    ____________________________           )
                                           )
    DOUGLASS SLOAN,                        )
                                           )
                                           )
                       Plaintiff,          )
                                           )
                 v.                        )     Adversary Proceeding No.
                                           )     16-10027
    CARLOS ROBERTO ALLEN,                  )
                                           )     Not for publication in
                                           )     West’s Bankruptcy Reporter.
                        Defendant.         )

                      MEMORANDUM DECISION AND ORDER
            REVISING PRIOR MEMORANDUM DECISION AND ORDER RE
     PROPOSED WRITS OF ATTACHMENT AND POSTJUDGMENT INTEREST ON COSTS

         Footnote 2 to the court’s prior Memorandum Decision and

    Order re Proposed Writs of Attachment and Postjudgment Interest

    on Costs (Dkt. No. 131) contained an error.             It is

         ORDERED that footnote 2 is revised to read:
Case 16-10027-SMT                                                                                  Doc 135    Filed 02/15/19 Entered 02/15/19 11:43:47   Desc Main
                                                                                                             Document      Page 2 of 2




                               As of September 21, 2018, a full year’s interest
                               increased the original amount owed of $1,427.18 by 1.27%
                               to $1,445.31.     Because the interest is compounded
                               annually, the $1,445.31 will bear interest from September
                               21, 2018, at 1.27% compounded annually. As of February
                               14, 2019, $1,448.25 is owed, with interest accruing
                               thereafter at $.05 per day until the next anniversary of
                               the judgment, September 21, 2019.


                                                                                                                                 [Signed and dated above.]

 Copies to: All counsel of record.




 R:\Common\TeelSM\Judge Temp Docs\Sloan v. Allen - Fix Interest Rate on Bill of Costs_v5REVISED_v2.wpd
                                                                                                                         2
